Appellant was arrested under the warrant of the Governor of Texas issued upon the requisition of the Governor of Illinois. He sued out a writ of habeas corpus before Judge Robinson, judge of the Criminal District Court of Harris County, who heard all the evidence and remanded the appellant, from which he appealed.
There are but two questions raised by appellant's bills. There is no statement of facts. By his first bill he complains that the court erred in admitting in evidence the affidavit or complaint claiming that it was made only on information and belief and for that reason was insufficient. The affidavit or complaint shows to have been made before one of the judges of the Municipal Court of Chicago, and is signed and sworn to by Ed A. Garvey. After the formal parts and the statement of Garvey's name and residence, it is that he "complains to Charles A. Williams, one of the judges of the Municipal Court of Chicago, and being duly sworn and examined on his oath, states that Joseph L. Brown did, on the 9th day of January, A.D. 1915, at the City of Chicago, in the county aforesaid, then and there being the bailee of the following goods and chattels, towit: — 132 watches, of the value of seven *Page 313 
hundred and seventy-six dollars fifty cents ($776.50) the personal goods, chattels and property of the United Watch Company, a corporation, did then and there feloniously and unlawfully convert the same to his own use and gain with the intent then and there to steal same, contrary to the statute in such case made and provided and against the peace and dignity of the people of the State of Illinois.
"This complaint further says that he has just and reasonable grounds to believe and does believe Joseph L. Brown committed said offense.
"Wherefore, the said Ed A. Garvey prays a warrant may issue against the said Joseph L. Brown, according to law."
Judge Robinson held that, considering this complaint or affidavit as a whole, it was not on information and belief alone but was sworn to positively. We think the trial judge was correct. The first paragraph of the affidavit clearly is positive and not on information and belief. The second clause does not so modify the first or the whole affidavit as to show that it was made on information and belief only. Doubtless the second clause was added because of the statute of the State of Illinois, requiring that that additional matter should be thus stated.
The other bill complains that the court refused to permit the appellant to himself testify to the effect that he was not guilty of the offense charged. There is no question but that this cannot be done. Denning v. State, 50 Tex.Crim. Rep.. There is no need to cite any other authorities.
The judgment of the trial judge will, therefore, be affirmed.
Affirmed.